Title: Oration on JA’s Birthday, 19 October 1801
From: 
To: Adams, John



To the Honourable John Adams

October 19, 1801Your neighbours and friends assembled to celebrate the anniversary of your natal day, beg leave to approach you with sincere congratulations upon the pleasing occasion.
Be assured Sir, that no lapse of time can abate our respect and gratitude for your long, laborious and faithful public services, or diminish our affectionate attachment to your person and character. An attachment founded in the contemplation of virtues, which the splendour of office, and the allurements of power could never contaminate, and which the shades of retirement cannot obscure.
We have seen you, Sir, the early assertor of the rights of your countrymen while we were yet a part of the British empire, and one of the foremost in the dangers of the contest which attended the contest that ended in our seperation from Great Britain. Your animating and prudent counsels through this eventful period cheered despondence, and checked temerity.
The talents which suggested the most suitable measures with regard to foreign relations during our revolutionary war, were equally conspicuous in their successful execution. And diplomatic eminence attended the exertions of enlightened patriotism. In the negotiations which secured our Independence, Territory, Navigation and Fisheries, were displayed amid difficulties and risks insuperable to common minds, an intelligence, an integrity and a firmness which place Adams and Jay among the few who in different ages from principle alone, have been willing to devote themselves for their country.
The adoption of the present national government called to office our first citizens. Your impartial and decisive conduct for eight years as Vice President of the United States, and President of the Senate, greatly assisted the organization of the system, and gave efficacy to its operations.
Soon after your illustrious Predecessor had expressed his determination to retire from the head of the government, the policitical clouds began to thicken anew. Devoted to your country and true to its interests, you did not hesitate undertaking the arduous task to which its suffrages then invited you.
The crisis was indeed important. We were threatened from without and from within. Much was required to rouse spirit, and to guide opinion—to repel aggression and to regulate resentment. With one hand you ably directed all the manly energies of our country and magnanimously weilded in the other the olive branch of peace.
The administration of the American government for twelve years, has commanded the admiration of the virtuous and the wise of every nation. Future Statesmen will learn from the example of Washington and Adams, that to forego contempary applause, & apparent temporary advantages, for the establishment of benificial principles, is the true way to solid fame.
We trust you will pardon us, Sir, for this short recapitulation. The sentiments we have expressed were awakened by the occasion. They come from the heart, and speak its feelings.
While we can view with so much satisfaction the past affairs of our country; considering the fluctuation of human events, and the various passions which destract mankind, we cannot look to the future, but with anxious apprehensions. You, Sir, will join us in the prayer that the people of the United States, to latest time, may so conduct as to meet the favour of Him, in whose hands are the destinies of nations as well as of individuals.
To that Being we offer our fervent supplications for your personal and domestic happiness—that the period may be far distant which shall close your useful and honourable life—and when the hour of seperation from mortal scenes shall at length arrive;  that your transition to a brighter world may be easy and serene.
